      Case 3:20-cr-00644-GPC Document 59 Filed 05/29/20 PageID.745 Page 1 of 16




1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                        Case No.: 20-CR-00644-GPC
12                      Plaintiff,                    ORDER DENYING DEFENDANT’S
13                                                    MOTIONS TO DISMISS THE
     v.
                                                      INDICTMENT.
14
     GERARDO CARDENAS-GARCIA,
15                                                    (ECF Nos. 23, 25, 32, 34, 35, 47, 50, 52.)
                                     Defendant.
16
17
           This Order addresses Defendant’s successive motions to dismiss the Indictment
18
     alleging a due process violation resulting from the Otay Mesa Detention Center
19
     (“OMDC”) response to the COVID-19 pandemic. Having reviewed the Parties’ lengthy
20
     briefing, the record, and the applicable law, the Court finds that the Government’s
21
     conduct here is not so outrageous as to violate due process, warrant dismissal, or provide
22
     the basis for the Defendant’s release. Consequently, Defendant’s motions are DENIED.
23
     I.    Procedural Background
24
           On April 7, 2020, Defendant Gerardo Cardenas-Garcia filed a motion seeking
25
     dismissal, temporary release, or reconsideration of his detention order. (ECF No. 23.)
26
27
28                                                1
                                                                               20-CR-00644-GPC
      Case 3:20-cr-00644-GPC Document 59 Filed 05/29/20 PageID.746 Page 2 of 16




1    Among various exhibits, Defendant includes a declaration from an infectious disease
2    specialist. (Meyer Decl., Declaration of Dr. Jamie Meyer (“Meyer Decl.”))
3          On April 13, 2020, the Government filed a response. (ECF No. 25.) The Court held
4    a hearing on April 15, 2020 and directed both Parties to meet and confer to determine
5    what facts, if any, were disputed in Defendant’s motion. (ECF Nos. 26, 27.)
6          On April 22, 2020, Defendant filed a second motion to dismiss. (ECF No. 30.) On
7    April 23, 2020, the Government filed a response. (ECF No. 32.) On April 24, 2020,
8    Defendant withdrew and re-filed the second motion with cover pages for the exhibits.
9    (ECF Nos. 33, 34.) Defendant’s second motion includes, among other documents, the
10   statement of material facts ordered by Court, (ECF No. 34-1, Statement of Material Facts
11   (“SMF”) ¶¶ 3, 4), and Defendant’s declaration. (ECF No. 34-2, Unsigned Declaration of
12   Gerardo Cardenas-Garcia (“CG Decl.”)) Defendant also filed a reply to the Government’s
13   response on April 24, 2020. (ECF No. 35.)
14         On April 27 and 29, 2020, the Court held hearings on Defendant’s second motion.
15   (ECF No. 46, 49.) At the April 27, 2020 hearing, the Court denied Defendant’s request to
16   reconsider the detention order. (ECF No. 46.) Defendant then filed a notice of appeal
17   regarding the detention order. (ECF Nos. 40–42.)
18         On May 6, 2020, the Government filed a declaration by Warden C. LaRose of the
19   OMDC. (ECF No. 47, Declaration of Warden C. LaRose (“W-Decl.”)) Then, on May 11,
20   2020, Defendant filed a third motion to dismiss the indictment. (ECF No. 50.) The
21   Government filed a response on May 12, 2020, (ECF No. 52), which includes an updated
22   declaration from Warden C. LaRose. (ECF No. 52-1, Supplemental Decl. of Warden C.
23   LaRose (“W2-Decl.”)) On May 13, 2020, the Court held a hearing on the third motion,
24   noting that the motions to dismiss would be deemed submitted once Defendant filed his
25   reply. (ECF No. 54.) Defendant filed a reply on May 14, 2020. (ECF No. 55.)
26   ///
27   ///
28                                               2
                                                                              20-CR-00644-GPC
         Case 3:20-cr-00644-GPC Document 59 Filed 05/29/20 PageID.747 Page 3 of 16




1    II.     Factual Background
2            A. The COVID-19 Pandemic Reaches the United States.
3            COVID-19, the disease caused by the coronavirus known as SARS-CoV-2, is an
4    emerging global health crisis, first detected in the United States as of late January 2020. 1
5    COVID-19 is “spread mainly through close contact from person-to-person in respiratory
6    droplets from someone who is infected” and through contact with contaminated
7    surfaces. 2 A significant percentage of those infected may not display any symptoms of
8    the illness, as many are simply asymptomatic. 3 People with certain underlying health
9    conditions and the elderly are known to be particularly at risk for medical complications
10   related to the disease. 4 As of May 26, 2020, the Centers for Disease Control and
11   Prevention (“CDC”) reported 1,678,843 cases of COVID-19 in the US, with 99,031
12   deaths. 5
13
14
15   1
       Ctrs. for Disease Control & Prevention (“CDC”), First Travel-related Case of 2019 Novel Coronavirus
16   Detected in the United States, (Jan. 21, 2020), https://www.cdc.gov/media/releases/2020/p0121-novel-
     coronavirus-travel-case.html.
     2
17     CDC, How COVID-19 Spreads (last viewed May 26, 2020), https://www.cdc.gov/coronavirus/2019-
     ncov/prevent-getting-sick/how-covid-spreads.html.
18   3
       In late March, Dr. Redfield, Director of the CDC, confirmed in an interview that “that a significant
     number of individuals that are infected actually remain asymptomatic . . . as many as 25%.” Sam
19   Whitehead, CDC Director on Models for The Months to Come: “This Virus Is Going to Be with Us,”
20   NATIONAL PUBLIC RADIO (March 31, 2020), https://www.npr.org/sections/health-
     shots/2020/03/31/824155179/cdc-director-on-models-for-the-months-to-come-this-virus-is-going-to-be-
21   with-us. Some research suggests that this percentage may be higher. See Amanda Arnold, How Many
     People with the Coronavirus Are Asymptomatic?, THE CUT (April 21, 2020),
22   https://www.thecut.com/2020/04/how-many-people-with-the-coronavirus-are-asymptomatic.html (“In
     early April, one lab in Iceland reported that as many as 50 percent of cases could be asymptomatic; this
23   past week, India’s top medical research body reported that out of 100 infected people they studied, 80
24   did not have symptoms. In one Boston homeless shelter, where 400 guests were staying, 146 tested
     positive for COVID-19 last week, all of whom were reported to be asymptomatic.”).
     4
25     CDC, Groups at Higher Risk for Severe Illness (last visited May 26, 2020),
     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html#serious-
26   heart-conditions.
     5
       CDC, Cases in the U.S. (last visited May 26, 2020), https://www.cdc.gov/coronavirus/2019-
27   ncov/cases-updates/cases-in-us.html.
28                                                      3
                                                                                         20-CR-00644-GPC
         Case 3:20-cr-00644-GPC Document 59 Filed 05/29/20 PageID.748 Page 4 of 16




1            Government entities have taken steps to reduce the spread of COVID-19. For
2    example, local, state, and national leaders, including the President of the United States,
3    have declared states of emergency in their respective jurisdictions that expand executive
4    authority in addressing the pandemic. 6 Congress has likewise passed legislation to help
5    provide necessary aid. See Coronavirus Aid, Relief, and Economic Security (CARES)
6    Act, P.L. 116-136 (2020). Internationally, the World Health Organization (“WHO”) has
7    classified COVID-19 as a global pandemic. 7 Most recently, some states, including
8    California, have begun to partially re-open businesses to alleviate the economic impact of
9    the pandemic. 8
10           B. COVID-19 Creates Heightened Risks for Prison Populations.
11           COVID-19 presents heightened risks for incarcerated individuals. (Meyer Decl.)
12   Social distancing is often impossible in “congregate settings,” due to poor ventilation and
13   inadequate space. (Meyer Decl. ¶ 9.) Many jails and prisons also lack the necessary
14   resources to help prevent or treat an outbreak, including hygienic supplies (e.g.,
15   “sufficient hand soap and alcohol-based sanitizers”), “personal protective equipment for
16   people who are incarcerated and caregiving staff,” and “airborne negative pressure
17   rooms” to isolate infected individuals. (Id. at ¶¶ 9, 10, 14.) In such circumstances, prisons
18
19
     6
20     President Donald J. Trump, Proclamation on Declaring a National Emergency Concerning the Novel
     Coronavirus Disease (COVID-19) Outbreak (Mar. 13, 2020), https://www.whitehouse.gov/presidential-
21   actions/proclamation-declaring-national-emergency-concerning-novel-coronavirus-disease-covid-19-
     outbreak/; Governor Gavin Newsom, State of California, Executive Order N-33-20 (March 19, 2020),
22   https://covid19.ca.gov/img/Executive-Order-N-33-20.pdf (implementing a stay-at-home policy);
     Governor Gavin Newsom, State of California, Proclamation of a State of Emergency (March 4, 2020),
23   https://www.gov.ca.gov/wp-content/uploads/2020/03/3.4.20-Coronavirus-SOE-Proclamation.pdf;
24   Mayor Kevin Faulconer, City of San Diego, Proclamation of Local Emergency (March 12, 2020),
     https://www.sandiego.gov/sites/default/files/proclamation-state-of-local-emergency-covid-19.pdf.
     7
25     See WHO Director-General, Opening Remarks at the Media Briefing on COVID-19 (March 11, 2020),
     https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-briefing-
26   on-covid-19---11-march-2020.
     8
       See Jon Passantino, California Reopening Begins Friday: Here’s What You Need to Know, CNN (May
27   8, 2020), https://www.cnn.com/2020/05/08/us/california-coronavirus-reopening/index.html.
28                                                    4
                                                                                       20-CR-00644-GPC
         Case 3:20-cr-00644-GPC Document 59 Filed 05/29/20 PageID.749 Page 5 of 16




1    may turn to solitary confinement as a means of managing an outbreak, but the use of such
2    measures tends to backfire as they may result in less medical attention for isolated
3    inmates and increased chances of death. (Id. ¶ 10.) Any dependency on local medical
4    facilities, moreover, may be jeopardized if local hospitals and treatment centers are
5    themselves “at or over capacity.” (Id. ¶ 16.) Infections to prison staff and medical
6    personnel, the movement of prisoners, and the high incidence of underlying health
7    conditions among prison populations exacerbate these issues. (Id. ¶¶ 8, 13, 17 18.)
8            C. The CDC Issues COVID-19 Guidelines for Prisons.
9            Recognizing that “[i]ncarcerated/detained persons live, work, eat, study, and
10   recreate within congregate environments, heightening the potential for COVID-19 to
11   spread once introduced,” the CDC issued interim guidance on how to prepare for,
12   prevent, and ultimately manage COVID-19 in prisons and detention environments on
13   March 23, 2020.9 The CDC recommends “pre-intake screening and temperature checks
14   for all new entrants.” 10 When admitted, symptomatic individuals should be medically
15   isolated, while those known to have been in “close contact of a known COVID-19 case”
16   are to be quarantined for 14 days. 11 The CDC also recommends a number of hygienic
17   practices, including, “provid[ing] and continually restock[ing] hygiene supplies
18   throughout the facility;” communicating hygienic practices in a manner understandable
19   “by non-English speakers and those with low literacy;” providing no-cost access to soap,
20   running water, and tissues; supplying hand sanitizer; and addressing the risks of shared
21   drug use. 12 Social distancing also remains critical, and the CDC offers specific
22
23
24   9
       See CDC, INTERIM GUIDANCE ON MANAGEMENT OF CORONAVIRUS DISEASE 2019 (COVID-19) IN
25   CORRECTIONAL AND DETENTION FACILITIES (“CDC PRISON GUIDANCE”) at 2 (April 23, 2020),
     https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-correctional-detention.pdf.
26   10
        CDC PRISON GUIDANCE at 8, 10.
     11
        CDC PRISON GUIDANCE at 10–11.
27   12
        CDC PRISON GUIDANCE at 10.
28                                                  5
                                                                                   20-CR-00644-GPC
      Case 3:20-cr-00644-GPC Document 59 Filed 05/29/20 PageID.750 Page 6 of 16




1    recommendations for social distancing in common areas, recreational areas, at mealtimes,
2    in group activities, in the housing areas, and during medical care. 13
3          In the event of a COVID-19 outbreak, the CDC recommends additional, more
4    aggressive, measures to limit its spread and ensure adequate medical treatment. “As soon
5    as an individual develops symptoms of COVID-19, they should wear a face mask (if it
6    does not restrict breathing) and should be immediately placed under medical isolation in
7    a separate environment from other individuals.” 14 Likewise, inmates “who are close
8    contacts of a confirmed or suspected COVID-19 case (whether the case is another
9    incarcerated/detained person, staff member, or visitor) should be placed under quarantine
10   for 14 days.” 15 Facilities must be “mindful of [people] who are at higher risk of severe
11   illness from COVID-19,” including “older adults and persons of any age with serious
12   underlying medical conditions such as lung disease, heart disease, and diabetes.” 16 And,
13   facilities “should ensure that incarcerated/detained individuals receive medical evaluation
14   and treatment at the first signs of COVID-19 symptoms.” 17 The CDC acknowledges that
15   “different facility types . . . and sizes are not differentiated” in their recommendations and
16   thus each facility may need to “adapt these guiding principles to the[ir] specific needs.” 18
17         D. The Bureau of Prisons and Its Contractors Adopt Some of the CDC
18             Guidelines to Combat the Spread of COVID-19.
19         The Bureau of Prisons (“Bureau” or “BOP”) has adopted the CDC’s guidance
20   through a five-phase Action Plan. From January to March, the Bureau implemented its
21   first three phases. The Bureau established a COVID-19 task force, suspended social and
22   legal visits, curtailed inmate movement, canceled staff travel and training, limited access
23
24   13
        CDC PRISON GUIDANCE at 12.
     14
25      CDC PRISON GUIDANCE at 11.
     15
        CDC PRISON GUIDANCE at 19.
26   16
        CDC PRISON GUIDANCE at 16, 20.
     17
        CDC PRISON GUIDANCE at 23.
27   18
        CDC PRISON GUIDANCE at 3.
28                                                 6
                                                                                 20-CR-00644-GPC
      Case 3:20-cr-00644-GPC Document 59 Filed 05/29/20 PageID.751 Page 7 of 16




1    for contractors and volunteers, established enhanced screening for staff and inmates at
2    select locations, modified operations to maximize social distancing in all BOP facilities,
3    and stockpiled supplies in preparation for a protracted pandemic. 19
4          During Phases 4 and 5, the Bureau updated its procedures to require all newly
5    admitted BOP inmates to be assessed using a screening tool and temperature check, with
6    the objective of temporarily quarantining asymptomatic inmates before admission and
7    also isolating symptomatic inmates until they test negative for COVID-19. 20 The BOP
8    also secured all inmates in their assigned quarters for a 14-day period and decreased
9    incoming movement in coordination with the U.S. Marshals Service (“USMS”). 21
10         On April 14, 2020, the Bureau announced that it would extend these measures until
11   May 18, 2020 as part of Phase 6 of the Action Plan. 22 On April 22, 2020, Bureau Director
12   Michael Carvajal explained in a video message to all staff that eight specific BOP
13   facilities would be used as initial quarantine locations for all newly admitted inmates
14   from the USMS, and that the Bureau would “proceed expeditiously” in placing inmates
15   on home confinement where feasible. 23
16         Separate from the BOP’s five-phase plan, CoreCivic has developed its own
17   guidelines which are allegedly “consistent with recommendations of the [CDC] and its
18   governmental partners, as well as state and local health authorities where its facilities are
19   located.” (W-Decl. ¶ 25.) CoreCivic’s primary policy document was developed in
20   February 2020 and has since been “continually updated,” including through the addition
21
22
     19
        Bureau of Prisons (“BOP”), Update on COVID-19 (March 24, 2020),
23   https://www.bop.gov/resources/news/pdfs/20200324_bop_press_release_covid19_update.pdf.
     20
24      BOP, COVID-19 Action Plan: Phase Five (April 1, 2020),
     https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp.
     21
25      Id.
     22
        BOP, COVID-19 Action Plan: Phase Six (April 14, 2020),
26   https://www.bop.gov/resources/news/pdfs/20200414_press_release_action_plan_6.pdf.
     23
        BOP, Director M.D. Carvajal Addresses All Staff (April 22, 2020),
27   https://www.bop.gov/resources/news/20200422_dir_message.jsp.
28                                                  7
                                                                                   20-CR-00644-GPC
      Case 3:20-cr-00644-GPC Document 59 Filed 05/29/20 PageID.752 Page 8 of 16




1    of various company-wide and facility-specific medical management plans. (W-Decl. at ¶¶
2    33–36.) CoreCivic’s plans are updated through each facility’s conversations with
3    CoreCivic’s Emergency Operations Center, individual facility briefings, and ongoing
4    contact with CoreCivic’s government partners. (W-Decl. at ¶¶ 28–31.)
5           E. CoreCivic Sees a Major Outbreak of COVID-19 at the OMDC.
6           Defendant currently resides at OMDC, a facility operated by CoreCivic. (ECF No.
7    47, Declaration of Warden C. LaRose (“W-Decl.”) at ¶ 7.) CoreCivic is a for-profit
8    enterprise which contracts with U.S. Immigration and Customs Enforcement (“ICE”) and
9    USMS to house both ICE immigration detainees and USMS criminal detainees. (W-Decl.
10   at ¶ 7.) These populations of detainees are celled separately, even when housed in the
11   same Pod. (W-Decl. at ¶ 11.)
12          Since April, OMDC has become home to one of the largest outbreaks of COVID-
13   19 in the United States’ prison system. The outbreak began in early April, as one detainee
14   and two employees tested positively for COVID-19 by April 3, 2020. 24 Warden LaRose
15   states that, by May 11, 2020, 68 USMS detainees had tested positive for COVID-19. (W-
16   Decl. at ¶ 11.) Reporting indicates, moreover, that as many as 217 inmates have tested
17   positive overall, not including prison and medical staff. 25 The COVID-19 outbreak at
18   OMDC and CoreCivic’s perceived mismanagement of the situation has come under
19   significant scrutiny as detainees and inmates organized hunger strikes at the facility. 26
20
21
22   24
        Kate Morrissey, Immigrant Detainee, Second Employee at Otay Mesa Detention Center Test Positive
     for COVID-19, SAN DIEGO UNION-TRIBUNE (April 3, 2020),
23   https://www.sandiegouniontribune.com/news/immigration/story/2020-04-03/immigrant-detainee-and-
24   second-employee-at-otay-mesa-detention-center-test-positive-for-covid-19.
     25
        Kate Morrissey, Judge Denies Request to Release Medically Vulnerable Federal Inmates from Otay
25   Mesa Detention Center, SAN DIEGO UNION-TRIBUNE (May 11, 2020),
     https://www.sandiegouniontribune.com/news/immigration/story/2020-05-11/judge-denies-request-to-
26   release-medically-vulnerable-federal-inmates-from-otay-mesa-detention-center.
     26
        Andrea Castillo, Advocates Say Hundreds of Immigrants Detained in California are on Hunger Strike.
27   ICE Says Only Two., L.A. TIMES (April 19, 2020), https://www.latimes.com/california/story/2020-04-
28                                                    8
                                                                                       20-CR-00644-GPC
      Case 3:20-cr-00644-GPC Document 59 Filed 05/29/20 PageID.753 Page 9 of 16




1    Two lawsuits, moreover, have also been filed seeking a reduction in the number of ICE
2    detainees and USMS detainees at the OMDC. 27
3           F. Defendant was Held at OMDC from January to April 2020.
4           In January 2020, Defendant was arrested and then jailed at the Metropolitan
5    Correctional Center (MCC). (CG Decl. ¶¶ 1–2.) Between February 6, 2020 and February
6    10, 2020, Defendant was moved from MCC to the OMDC. (CG Decl. ¶¶ 2, 4.) At
7    OMDC, Defendant was initially assigned to a four-person cell in Pod T, (SMF ¶¶ 3, 4),
8    which then housed about 60 detainees. (CG Decl. ¶ 11.)
9           On March 26, 2020, CoreCivic moved Defendant to Pod E. (SMF ¶¶ 8, 9.) From
10   March 26, 2020, to April 22, 2020, Pod E housed USMS detainees with heightened
11   COVID-19 risk-factors like Mr. Cardenas. (W-Decl. at ¶ 50; SMF ¶ 8.) 28 Pod E housed
12   12–13 people. (SMF ¶ 13.) Defendant observed inmates leave Pod E for hospital visits
13   and return without undergoing an isolation period. (SMF ¶ 19.) Defendant was also
14   unaware of anyone being tested for COVID-19, even though two inmates developed
15   coughs in Pod E during the month of April. (SMF ¶¶ 35–37.) CoreCivic staff, moreover,
16   did not perform daily evaluations of the inmates, never asked if he was experiencing
17   COVID-like symptoms, and only checked his temperature once. (SMF ¶¶ 32–33.)
18          On April 22, 2020, CoreCivic moved Defendant Pod R as the facility consolidated
19   high risk ICE and USMS detainees. (W-Decl. ¶51.) As of May 8, 2020, Pod R housed 20
20   detainees (12 USMS and 8 ICE). (W-Decl. ¶ 19.) That number fell to 15 inmates within a
21
22
     19/advocates-say-hundreds-of-immigrants-detained-in-california-are-on-hunger-strike-ice-says-just-two-
23   are.
     27
24      Alvarez v. Larose, No. 20-CV-00782-DMS, 2020 WL 2315807 (S.D. Cal. May 9, 2020); Rodriguez
     Alcantara v. Archambeault, No. 20-CV-0756-DMS, 2020 WL 2315777 (S.D. Cal. May 1, 2020).
     28
25      Defendant was identified as a detainee with heightened COVID-19 risk factors due to cardiac
     history. (W-Decl. ¶ 48.) In March 2019, Mr. Cardenas had a pre-heart attack while living in Tijuana,
26   Mexico. (SMF ¶ 2.) His symptoms included chest pains, difficulty breathing, blurred vision, and cold
     hands and feet. (SMF ¶ 2.) He was informed by his doctor that he had a pre-heart attack, and now takes
27   aspirin daily. (SMF ¶ 2.)
28                                                     9
                                                                                        20-CR-00644-GPC
     Case 3:20-cr-00644-GPC Document 59 Filed 05/29/20 PageID.754 Page 10 of 16




1    few days. (W2-Decl. at ¶ 15.) Pod R has had zero detainees test positive for COVID-19,
2    and Defendant is housed in a single cell to permit social distancing. (W-Decl. ¶¶ 21–23.)
3          G. Defendant Alleges His Custody at OMDC Violates Due Process.
4                 1. Testing & Isolation
5          As ICE’s Health Services Corps has increased the testing numbers and lowered the
6    threshold for testing, OMDC has seen an increase in numbers of detainees testing positive
7    for COVID-19. (W-Decl. at ¶¶ 7, 17.) Defendant has not been tested for COVID-19
8    entering custody at OMDC. (SMF ¶ 35.) Defendant asserts, moreover, that “CoreCivic is
9    not isolating symptomatic detainees quickly or reliably, even when they know about the
10   symptoms.” (ECF No. 50 at 15.)
11                2. Face Masks & PPE.
12         OMDC distributed paper surgical style masks to inmates on April 10, 2020, April
13   24, 2020, and May 11, 2020. (W-Decl. ¶¶ 63, 64; W2-Decl ¶ 16.) Defendant received a
14   mask on all three dates. (SMF ¶ 25; W-Decl. ¶ 65.) A medical expert cited by the
15   Defendant avers that these masks should not be re-worn for health reasons and according
16   to CDC guidance. (ECF No. 50-3 ¶¶ 1, 34.) OMDC has a standing policy to provide new
17   masks “upon request.” (W-Decl. ¶ 64.)
18         Based on his prior welding and sanding experience, Defendant is concerned that
19   the masks he has been provided will become ineffective once worn. (SMF ¶¶ 27–28; CG
20   Decl. ¶ 22.) As a result, Defendant has not consistently worn the masks provided to him
21   to reserve them “for when the masks are needed most.” (SMF ¶ 28.)
22         Also, Warden LaRose avers that staff who enter R Pod wear appropriate PPE,
23   including face masks, eye protection, and gloves. (W-Decl. at ¶ 20.) Defendant contends
24   that this guidance is not strictly followed. (ECF No. 50 at 8.)
25                3. Social Distancing.
26         Defendant was unable to consistently socially distance in Pod E as inmates did not
27   stay six feet apart at all times, would come into contact with each other in the common
28                                                10
                                                                              20-CR-00644-GPC
     Case 3:20-cr-00644-GPC Document 59 Filed 05/29/20 PageID.755 Page 11 of 16




1    areas, had to interact with medical staff and guards entering Pod E, and received meals
2    from other detainees. (SMF ¶¶ 14–20.)
3           In Pod R, Defendant has his own cell and Pod R was, as of May 2020, at 16%
4    capacity. (W-Decl. ¶ 19.) Nonetheless, Defendant asserts that he remains unable to
5    socially distance as other inmates walk within six feet of him during free times and
6    because “detainees circulate between the hospital and the unit without a fourteen-day
7    isolation period.” (ECF No. 50 at 14.)
8                 4. Hygiene.
9           Defendant does not have access to hand sanitizer. (SMF ¶ 29.) Also, he alleges that
10   showers in Pod E were not cleaned between uses. (SMF ¶ 30.)
11                5. Language Accessibility.
12          When CoreCivic provides information about COVID-19 to detainees, it does not
13   always give a Spanish translation. (SMF ¶ 10.) Of all the information provided to
14   Defendant about COVID-19, both in writing and orally, Defendant has only received
15   Spanish translations on one or two occasions. (SMF ¶ 11.) CoreCivic has produced at
16   least two informational flyers in Spanish, including guidance on mask use and COVID-
17   19 symptoms. (See ECF No. 47-7; ECF No. 52-1.)
18   III.   Legal Standard for Dismissal of an Indictment
19          The Federal Rules of Criminal Procedure (“Rule”) permit the Court to dismiss a
20   charging instrument “if unnecessary delay occurs in: (1) presenting a charge to a grand
21   jury; (2) filing an information against a defendant; or (3) bringing a defendant to trial.”
22   Fed. R. Cr. P. 48(b). “Rule 48(b) is a codification of the inherent power of a court to
23   dismiss a case for want of prosecution.” United States v. Huntley, 976 F.2d 1287, 1291
24   (9th Cir. 1992) (United States v. Clay, 481 F.2d 133, 137–38 (7th Cir. 1973)).
25          Dismissal of an indictment is also warranted where outrageous law enforcement
26   conduct violates due process. United States v. Ross, 372 F.3d 1097, 1107 (9th Cir. 2004),
27   on reh'g in part, 138 F. App’x 902 (9th Cir. 2005) (citing United States v. Simpson, 813
28                                                 11
                                                                                 20-CR-00644-GPC
     Case 3:20-cr-00644-GPC Document 59 Filed 05/29/20 PageID.756 Page 12 of 16




1    F.2d 1462, 1464–65 (9th Cir. 1987) (“Simpson I”)). This power is derived from the
2    Supreme Court’s opinion in United States v. Russell, 411 U.S. 423 (1973), which
3    recognized that there may be situations “in which the conduct of law enforcement
4    officials is so outrageous that due process principles would absolutely bar the
5    Government from invoking judicial process to obtain a conviction.” United States v.
6    Restrepo, 930 F.2d 705, 712 (9th Cir. 1991) (quoting Russell, 411 U.S. at 431–32). To
7    establish outrageous government conduct, defendants must show conduct that violates
8    due process in such a way that it is “so grossly shocking and so outrageous as to violate
9    the universal sense of justice.” Id. at 712 (quoting United States v. O’Connor, 737 F.2d
10   814, 817 (9th Cir.1984)) (internal quotation marks omitted). The defense is therefore
11   “limited to extreme cases in which the government’s conduct violates fundamental
12   fairness.” United States v. Gurolla, 333 F.3d 944, 950 (9th Cir. 2003).
13         Even if the conduct does not rise to the level of a due process violation, a court
14   may nonetheless dismiss the indictment under its supervisory powers. United States v.
15   Barrera–Moreno, 951 F.2d 1089, 1091 (9th Cir. 1991). Such a power may be exercised
16   “to remedy a constitutional or statutory violation; to protect judicial integrity by ensuring
17   that a conviction rests on appropriate considerations validly before a jury; or to deter
18   future illegal conduct.” United States v. Stinson, 647 F.3d 1196, 1209 (9th Cir. 2011)
19   (quotation omitted). The power, however, is not strictly limited to those uses. United
20   States v. W.R. Grace, 526 F.3d 499, 511 n. 9 (9th Cir. 2008) (en banc).
21   IV.   Analysis
22         Defendant asks the Court to dismiss the indictment on the basis that his custody at
23   OMDC violates due process. The Court finds that it does not because, though troubling,
24   OMDC’s conduct while holding the Defendant in custody was not “so outrageous that
25   due process principles would absolutely bar the Government from invoking judicial
26   process to obtain a conviction.” Restrepo, 930 F.2d at 712.
27
28                                                12
                                                                                 20-CR-00644-GPC
     Case 3:20-cr-00644-GPC Document 59 Filed 05/29/20 PageID.757 Page 13 of 16




1           As a starting point, the Court recognizes that COVID-19 presents heightened risks
2    of individuals in congregate settings. As Dr. Meyer explains, prisons and jails are
3    particularly susceptible to the spread of disease given the inherent inability of individuals
4    to socially distance, the lack of necessary resources, and the high incidence of underlying
5    health conditions among prison populations. (See generally Meyer Decl., Decl. of Dr.
6    Jamie Meyer); see also Fraihat v. U.S. Immigration & Customs Enf’t, No. ED-CV-19-
7    1546-JGB, 2020 WL 1932570, at *4 (C.D. Cal. Apr. 20, 2020). Reporting now indicates
8    that nearly 30,000 people in prison have tested positive for COVID-19. 29 OMDC is no
9    exception and, in fact, appears to be among the worst hit facilities in the country to date.
10          Nonetheless, the record reveals that OMDC’s reaction to the pandemic, though far
11   from perfect, is not “outrageous.” To the contrary, it appears that CoreCivic has taken
12   proactive steps to protect its inmate population and, specifically, Mr. Cardenas. On
13   March 26, 2020, for example, OMDC moved Mr. Cardenas to a pod specifically
14   designated for high-risk USMS detainees to cohort those inmates and segregate them
15   from the general population. (W-Decl. at ¶ 50; SMF ¶ 8.) OMDC then, in accordance
16   with changing CDC guidelines, distributed surgical masks on three occasions to its
17   inmates and has made its guidance on using masks available in Spanish. (W-Decl. ¶¶ 60,
18   63, 64; W2-Decl. ¶ 16; ECF No. 47-7 at 3.) Notably, Mr. Cardenas received a mask on
19   each date. (SMF ¶ 25; W-Decl. ¶ 65; W2-Decl. ¶ 17.)
20          On April 22, 2020, OMDC again moved Mr. Cardenas, this time to a pod intended
21   to house all high-risk detainees, Pod R. (W-Decl. ¶ 51.) In Pod R, Mr. Cardenas has been
22   provided a single cell and thus need not share his cell with other inmates. (W-Decl. ¶ 22.)
23   OMDC has also kept Pod R largely vacant by using it to house only 15–20 detainees,
24   though it has the capacity to house 128 detainees. (W-Decl. ¶ 19; W2-Decl. ¶ 12.) In light
25
26
     29
       The Marshall Project, A State-by-State Look at Coronavirus in Prisons (May 22, 2020),
27   https://www.themarshallproject.org/2020/05/01/a-state-by-state-look-at-coronavirus-in-prisons.
28                                                     13
                                                                                         20-CR-00644-GPC
     Case 3:20-cr-00644-GPC Document 59 Filed 05/29/20 PageID.758 Page 14 of 16




1    of these facts, the Government’s assertion that there is “sufficient space” to allow for
2    appropriate social distancing is reasonable. (W-Decl. ¶ 22.) These steps, moreover, have
3    been taken as a part of CoreCivic’s broader COVID-19 reaction plan, which complies
4    with ICE regulations, and with input from its government partners. (W-Decl. ¶¶ 33, 41,
5    42.) All in all, these facts show that OMDC is making an effort to address what is an
6    unforeseen and complicated pandemic and, contrary to Defendant’s argument, (ECF No.
7    34 at 17–18), that is sufficient here because the question is whether the Government’s
8    conduct is so outrageous as to render Mr. Cardenas’s prosecution inconsistent with any
9    “sense of justice.” Stinson, 647 F.3d at 1209.
10         The Government’s conduct, moreover, stands in stark contrast to the limited
11   scenarios where courts have ordered dismissal for outrageous government conduct or
12   under their supervisory power. Such instances include entrapment-like scenarios in which
13   the government engineers the crime, United States v. Smith, 924 F.2d 889, 897 (9th
14   Cir.1991), or cases where “the police have been brutal, employing physical or
15   psychological coercion against the defendant.” United States v. Bogart, 783 F.2d 1428,
16   1435 (9th Cir.1986) (citation omitted), vacated in part on other grounds sub nom. United
17   States v. Wingender, 790 F.2d 802 (9th Cir. 1986). Neither scenario is analogous to the
18   facts here. And, motions to dismiss an indictment are routinely rejected, even where, as
19   with the OMDC here, the Government’s conduct may have harmed others and troubles
20   the Court. See, e.g., United States v. Hammond, 263 F. Supp. 3d 826, 834 (N.D. Cal.
21   2016), aff’d, 740 F. App’x 573 (9th Cir. 2018) (denying motion to dismiss where
22   government operated a child pornography website on its own servers for two weeks). In
23   light of these cases, and on this record, the Court is not prepared to find that Mr.
24   Cardenas’s custody at OMDC has rendered his prosecution fundamentally unfair and
25   warrants dismissal.
26         The Court notes, moreover, that some of the Defendant’s allegations and
27   declarations are not relevant here insofar as they do not concern his custody. See, e.g.,
28                                                 14
                                                                                 20-CR-00644-GPC
     Case 3:20-cr-00644-GPC Document 59 Filed 05/29/20 PageID.759 Page 15 of 16




1    (ECF No. 23 at 7–10.) In other words, what is relevant here is the Government’s conduct
2    as to the Defendant and his prosecution – not the impact of OMDC’s policies in the
3    prison generally or in Pods beyond those which housed the Defendant.
4           In the same vein, the Court also notes that, because the instant motion was filed
5    within the context of Defendant’s prosecution, much of Defendant’s citations to civil
6    matters arising under 42 U.S.C. § 1983 are an odd fit here for several reasons. See, e.g.,
7    Kingsley v. Hendrickson, 576 U.S. 389 (2015); Edmo v. Corizon, Inc., 935 F.3d 757, 775
8    (9th Cir. 2019); Gordon v. Cty. of Orange, 888 F.3d 1118, 1122 (9th Cir. 2018); Graves
9    v. Arpaio, 623 F.3d 1043 (9th Cir. 2010); Wallis v. Baldwin, 70 F.3d 1074 (9th Cir.
10   1995); Allen v. Kramer, No. 15-CV-01609-MJS, 2016 WL 4613360, at *1 (E.D. Cal.
11   Aug. 17, 2016). First, though these cases address due process claims for pre-trial
12   detainees like the Defendant, they do not address the applicable standard for dismissal,
13   namely, whether the Government’s conduct was “so grossly shocking and so outrageous
14   as to violate the universal sense of justice.” United States v. Black, 733 F.3d 294, 302
15   (9th Cir. 2013) (quoting Stinson, 647 F.3d at 1209). Second, Defendant’s motion arises
16   from an ongoing pandemic as to which OMDC’s policies are still in flux.30 Thus, unlike
17   these cases, the motion does not present a fixed, comprehensive set factual allegations
18   from which the Court can infer the Government’s adequate notice, failure to respond, or
19   willful indifference. 31 Third, the Court lacks the benefit of the tools available in civil
20
21
     30
        While the policies are in flux and the OMDC response is evolving, the Court finds most concerning
22   Defendant’s allegations that (1) OMDC staff failed to test, treat, and/or isolate inmates who display
     COVID-19 symptoms; (2) OMDC does not generally provide guidance in languages other than English;
23   (3) OMDC staff do not consistently use PPE in Pod R; (4) Pod R inmates are not tested or quarantined
24   as a matter of course upon returning from hospital visits; and (5) OMDC staff / ICE’s Health Services
     Corps do not take daily temperature checks in Pod R. And, it is surprising that no written, updated plan
25   exists to guide CoreCivic’s response beyond the February 2020 document provided by Warden LaRose.
     (ECF No. 47-3.) While housed at OMDC, detainees are entrusted to the Government’s care. OMDC and
26   its government partners must do a better job of meeting that responsibility.
     31
        The evolution of Defendant’s allegations across the briefing illustrates this point. For example, while
27   Defendant initially alleged that detainees had not received masks, the facts now show that Defendant
28                                                       15
                                                                                           20-CR-00644-GPC
     Case 3:20-cr-00644-GPC Document 59 Filed 05/29/20 PageID.760 Page 16 of 16




1    litigation – most notably, full discovery – with which to assess Defendant’s allegations.
2    And, lastly, even if the cited precedents were applicable, dismissing the Indictment would
3    not necessarily follow. As with these civil suits, damages or an injunction against the
4    Government’s violative conduct may be more appropriate. See, e.g., Helling v.
5    McKinney, 509 U.S. 25, 35 (1993) (noting that on remand plaintiff may be entitled to
6    injunction requiring a new smoking policy); Wallis, 70 F.3d at 1075 (noting that plaintiff
7    brought a suit “for damages.”) Defendant is welcome to file a separate civil complaint,
8    but the instant motion is no substitute. 32
9    V.     Conclusion.
10          In sum, and for the foregoing reasons, the Court finds that OMDC’s response to
11   the emergency created by the COVID-19 pandemic neither evinces government conduct
12   so outrageous as to violate his due process rights, nor merits an invocation of the Court’s
13   supervisory powers to dismiss the Indictment. Defendant’s motions are DENIED.
14          IT IS SO ORDERED.
15          Dated: May 29, 2020
16
17
18
19
20
21
22
     himself has since received three. Likewise, Defendant has been moved to multiple pods, each with
23   differing custodial circumstances. And, as Defendant recognizes, OMDC has made some
24   accommodations and improved its response to the pandemic over time. (See ECF No. 50 at 8–10.)
     32
        And, notably, even if Defendant were to file such a complaint, a claim seeking his release on the basis
25   that his conditions of confinement amount to a constitutional violation may be barred by the Prison
     Litigation Reform Act (“PLRA”). See Alvarez v. Larose, No. 20-CV-00782-DMS, 2020 WL 2315807,
26   at *4 (S.D. Cal. May 9, 2020) (finding that a putative class of USMS inmates housed at OMDC were not
     likely to succeed on the merits of their fifth amendment due process claim because the Court was
27   precluded from ordering their release by the PLRA).
28                                                      16
                                                                                           20-CR-00644-GPC
